DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-12 and 20-24 are pending in the application, with claims 1-12 under consideration and claims 20-24 withdrawn.  Claim 1 has been amended.
 	The rejection of claims 1-9 and 11-12 under 35 U.S.C. 103 as being unpatentable over Holmberg (US 5730735 A) in view of Perry (US 3021843 A) is withdrawn in view of the amendments to the claims. 	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Holmberg in view of Perry, and further in view of Wagner (US 6071268 B1) is withdrawn in view of the amendments to the claims.

Response to Arguments
 	Applicants’ 6/1/22 claim amendments and arguments have been fully considered, and are found persuasive, and the prior art rejections are withdrawn, as listed above, but where the Obviousness Type Double Patenting rejection is maintained, as not responded to by Applicants in the 6/1/22 Amendment.
 	Allowable Subject Matter
  	Claims 3, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-2, 4-5, 7, and 9-12 are considered allowable over the prior art of record, but subject to the pending Obviousness Type Double Patenting rejection, as presented below. 

The following is a statement of reasons for the indication of allowable subject matter:  
 Claims 1-12 are considered allowable over the prior art.

 	The closest prior art of record is Holmberg (US 5730735 A); Perry (US 3021843 A); and Wagner (US 6071268 B1). 	

    PNG
    media_image1.png
    483
    224
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    487
    173
    media_image2.png
    Greyscale
 	As to claim 1, Holmberg teaches an ostomy pouch system (as stoma receiving appliance Fig.7,1-10; Col.1-6), comprising: 	a pouch 11 (Fig.3; Col.2,ll.56); and 	a faceplate assembly 10 (Fig.3;Col.2,ll.53-55) including:  		a faceplate 18  (backing layer 18 Fig.3,7; Col.2,ll.66-Col.3,ll.1);  		a skin barrier 17 (bodyside adhesive layer 17 Fig.3,7; Col.2,ll.65-66); and  		an inlet opening for receiving stoma (as stoma opening of faceplate 10/18 “IO” Fig.3 annotated Col.1,ll.54-55).


    PNG
    media_image3.png
    380
    164
    media_image3.png
    Greyscale
 
  	Perry teaches an ostomy pouch system (as stoma receiving appliance Col.1,ll.9-12), comprising: 	a pouch B (waterproof bag B Fig.1; Col.1,ll.62-64); and 	a faceplate assembly 7/7a/7b/anchoring member/9/”IO” (annotated Fig.1 above; Col.1,ll.) including:  		a faceplate 7/7a/7b/7c (mounting member 7 Fig.1,2; Col.1,ll.69 – Col.2,ll.51); 		skin barrier (annular anchoring member (“MM”) annotated Fig.1; Col.2,ll.14);  	 	a pliable elastomeric collar 9/9a/9b (Fig.1,3; invertible highly pliable elastic sleeve 9 Col.2,ll.24-25); and  		an inlet opening “IO” for receiving stoma (opening in skin barrier MM annotated Fig.1 above;Col.2,ll.67); 	wherein the invertible stoma collar 9/9a/9b is configured to protrude from the faceplate assembly (Fig.1;each extending outwardly as protruding in same direction Col.2,ll.34-35). 	As to dependent claim 10, Wagner teaches an ostomy convex insert ring, barrier seal [Col.2, lines 50-54] with a stoma collar, seal 29,30 Fig.3 [Col.5, lines 30-31] with convex base, ring 25 Fig. 3 [Col.4, line 50], and an inner convex portion, support 31, Fig. 3 [Col.5, line 45] for attaching an ostomy pouch [Col.2, lines 50-56]; wherein:		(as per claim 10) the stoma collar, ring seal, is made of silicone [Col.2, line 56]. 	However, as to independent claim 1, Holmberg; Perry, and/or Wagner fail to teach or fairly suggest wherein: the stoma collar is configured to protrude from the faceplate assembly toward a stoma when the faceplate assembly is positioned proximate the stoma for attachment to a user and is configured to be inverted as the stoma is received through the inlet opening.
 	As further presented on pages 6-8 of the 6/1/22 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the stoma collar of Holmberg; Perry, and/or Wagner to provide wherein a chamfered rim where a substantial portion of the stoma collar is configured to protrude from the faceplate assembly toward a stoma when the faceplate assembly is positioned proximate the stoma for attachment to a user and is configured to be inverted as the stoma is received through the inlet opening.  One of skill would not have been motivated to modify the teachings of Holmberg; Perry, and/or Wagner to provide the above combination of elements and arrangement, where Holmberg; Perry, and/or Wagner fail to teach or fairly suggest providing the combination of these elements, and do not provide any motivation to do so. 



Double Patenting
Non Statutory Obviousness Type Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:  
 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 1-2, 4-5, 7, and 9-12 are rejected on the ground of nonstatutory double patenting over claims 1-7 of US Patent No. 10,512,562 B2 (‘562) (issued from parent application 15/103186).  
	As to claims 1-2, 4-5, 7, and 9-12, claims 1-7 of ‘562 teach or suggest the claimed ostomy pouch system, as follows:

Clm
1
2
4
5
7
9
10
11
12
‘562
1, 2, 6
1
2,1
2,6
3
4
5
6
7


 	The differences between present claims and the claims of ‘562 claims are that they do not identically recite each element of current claims (e.g., using substantially similar but not identical terms (e.g., convex insert ring for faceplate assembly; base for faceplate); different elements are in different claims; and/or different combinations of elements).  
 	However, the ‘562 claims teach or suggest each element of current claims 1-2, 4-5, 7, and 9-12, as listed above, such that present claims 1-2, 4-5, 7, and 9-12 would have been obvious over ‘562 claims 1-7 to one of ordinary skill in the art at the time of the present invention.  
 	One would be motivated to provide each element of present claims 1-2, 4-5, 7, and 9-12 from ‘562 claims 1-7, as they both relate to the same type of device with the same elements for the same purpose and function in the same field of endeavor.


Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781